DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 10/3/2022.
Claims 1, 7-8, 14-19 are pending.
Claim 1 has been amended.  The claim has been amended to delete the evaluating the expression level capable of suppressing reduction of a recombinant protein based on a difference.  This changes the scope of the claim and could be considered a change of invention as it change the scope and effect and is not an obvious variant of determining expression and fold change in control and test samples as evaluating the expression level capable of suppressing reduction of a recombinant protein based on a difference.  However to promote compact prosecution and customer service the instant response will be examined.  However further amendments that
Claims 14-19 have been added by amendment.
Claims 1, 14-18 are being examined. 
Applicant’s election without traverse of claim 1 and 10 (group 7) Plet1, SEQ ID NO 1 in the reply filed on 3/16/2022 is acknowledged.
Claims 2-9, 11, 19  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2022.
The objection to the specification and improper Markush rejection have been withdrawn in view of the amendment.
The prior 112 (a) rejections have been withdrawn in view of the amendment to the claims.
The prior art rejection has been withdrawn in view of the amendment.
Priority
	 The instant application was filed  06/27/2019 is a national stage entry of PCT/JP2017/046939 , International Filing Date: 12/27/2017 claims foreign priority to 2016-256279 , filed 12/28/2016.  The certified priority document in the file folder is JP2016-256279 which is not in English.  Thus the filing date is considered to be the filing date of the international application 12/27/2017.
Response to Arguments
	This has been corrected.
Claim Objections
Claims 1 and 14-18   are objected to because of the following informalities:  
Claim 1 is objected to as it recites “CHO” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Appropriate correction is required.
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14-18   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of method for selecting a cell, however the last positive active step is drawn to (e) comparing the relative quantitative value calculated in the step (b), or the relative expression level calculated in the step (d) among the respective test cells..  Therefore it is unclear as to whether the method is drawn to method for selecting a cell or (e) comparing the relative quantitative value calculated in the step (b), or the relative expression level calculated in the step (d) among the respective test cells.  Thus it is unclear  how cells are selected. 
Claim 14-18 is rejected as it depends from claim 1.
Response to Arguments
	The response traverses the rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as the amended claims do not have a positive active step relating back to the preamble.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 14, 16, 18  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step or abstract idea. The claim(s) recite(s) the abstract idea or mental step of calculating and comparing.  This judicial exception is not integrated into a practical application because there are not steps present in the claim which depend from or otherwise integrate the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not provide any specific reagents for the active step of measuring expression..
Claim analysis
The instant claim 1  is directed towards a method for selecting a cell, comprising the following steps: (a) measuring expression level of Pletl gene and a standard gene in a test cells and expression level of Pletl gene and a standard gene in a control cell, the Pletl gene comprising the nucleotide sequence of SEQ ID NO:  (b) calculating a relative quantitative value by dividing the expression level of the Pletl gene in the test cells measured in the step (a) by the expression level of the standard gene in the test cells measured in the step (a): relative quantitative value = [the expression level of the Pletl gene in the test cells measured in the step (a)] / [the expression level of the standard gene in the test cells measured in the step (a)]; (c) calculating a control value by dividing the expression level of the Pletl gene in the control cell measured in the step (a) by the expression level of the standard gene in the control cell measured in the step (a): control value = [the expression level of the Pletl gene in the control cell measured in the step (a)] / [the expression level of the standard gene in the control cell measured in the step (a)];  (d) calculating a relative expression level by dividing the relative quantitative value for the test cells calculated in the step (b) by the control value calculated in the step (c): relative expression level = [the relative quantitative value for the test cells calculated in the step (b)] / [the control value calculated in the step (c)]; and (e) comparing the relative quantitative value calculated in the step (b), or the relative expression level calculated in the step (d) among the respective test cells, and thereby selecting the cell in which relative quantitative value or relative expression level is high, wherein the test cells and the control cell are a CHO cell, and wherein the (a) measuring expression level of the Pletl gene and the standard gene is carried out by real-time PCR (qPCR), a reverse transcription quantitative real-time PCR (RT- qPCR), an expression difference analysis by RNA-sequencing, an expression difference analysis using a DNA microarray, Northern blotting, or ELISA (Enzyme-linked Immunosorbent Assay).
The calculating step is a mental step or abstract idea. The comparing is an abstract idea or mental step.  The “thereby selecting the cell in which relative quantitative value or relative expression level is high” can also be considered a mental step.
The measuring the level of a gene in a cell is considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limits the claim to recombinant proteins that can be antibodies.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
With regards to claim 1, the claim recites, “comparing the relative quantitative value calculated in the step (b), or the relative expression level calculated in the step (d) among the respective test cells,.”  This is an abstract idea or mental step. (UNIVERSITY OF UTAH RESEARCH v. AMBRY GENETICS CORPORATION).
Further claim 1 recites, “b) calculating a relative quantitative value by dividing the expression level of the Pletl gene in the test cells measured in the step (a) by the expression level of the standard gene in the test cells measured in the step (a): relative quantitative value = [the expression level of the Pletl gene in the test cells measured in the step (a)] / [the expression level of the standard gene in the test cells measured in the step (a)]; (c) calculating a control value by dividing the expression level of the Pletl gene in the control cell measured in the step (a) by the expression level of the standard gene in the control cell measured in the step (a): control value = [the expression level of the Pletl gene in the control cell measured in the step (a)] / [the expression level of the standard gene in the control cell measured in the step (a)];  (d) calculating a relative expression level by dividing the relative quantitative value for the test cells calculated in the step (b) by the control value calculated in the step (c): relative expression level = [the relative quantitative value for the test cells calculated in the step (b)] / [the control value calculated in the step (c)].”  This is an abstract idea or mental step and a natural correlation.  
The “thereby selecting the cell in which relative quantitative value or relative expression level is high” can also be considered a mental step.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claims require no additional steps which integrate the judicial exception.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims  do not provide any specific reagents for the active step of the claim.
With regards to claim 1 the claim requires a single active step of measuring the level of genes.  The specification teaches:
[0052] A method for measuring the expression level of the gene is not particularly limited,  and, for example, a method such as quantitative real-time PCR (qPCR), a reverse  transcription quantitative real-time PCR (RT-qPCR) method, an expression difference  analysis by RNA-seq using NGS, an expression difference analysis using a DNA30 microarray, Northern blotting, or ELISA (Enzyme-linked Inmunosorbent Assay) is 
exemplified. Among these, the RT-qPCR method can perform rapid measurement, and 
therefore is preferred. The RT-qPCR method will be described in detail in the section of 

[0112] By using a 50 pg portion of the obtained total RNA, a DNase treatment was  performed, and after a phenol-chloroform treatment and ethanol precipitation were 
performed, a microarray analysis (manufactured by Takara Bio, Inc.) was performed from   a solution containing the total RNA in an amount of 1  g or more for each using GeneChip CHO Gene 2.0 ST Array (manufactured by Affymetrix, Inc.). 
	Thus the specification teaches determining expression level can be done by methods known in the art including commercially available arrays.
	Further, Petersson(The EMBO Journal (2011) 30, 3004–3018) and Depreter( Proceedings National Academy of Sciences USA (2008) volume 105, pages 961-966) teach detection of PLET1.  Thus the detection of PLET1 is considered routine and conventional.
Response to Arguments
	The response traverses the rejection asserting the claim requires detection of Plet1 comprising SEQ ID NO 1.  This argument has been thoroughly reviewed but is not considered persuasive as Peterson and Depreter both teach detection of Plet1.  The claim encompasses the detection of any portion of SEQ ID NO 1 as evidenced by the use of a commercially available microarray in the specification.  The response further asserts the claims require the use of CHO cells, which Peterson demonstrates were routinely used in labs.  Further the specification provides no evidence the use of CHO cells is anything but routine and conventional.  Thus the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Depreter( Proceedings National Academy of Sciences USA (2008) volume 105, pages 961-966), Chin (US 20090214553) and Yamka (WO2010/009474).
With regards to claim 1, Depreter teaches transfection of Plet-1 into CHO cells (Figure 4).
Depreter does not specifically teach normalizing expression of Plet-1 to a standard gene in test cell (step b)and control cell (step c) or determining fold changes in expression of Plet-1 between test cells and control cells or comparing.
However, Chin teaches normalization of target genes to GAPDH to determine a normalized value and calculating a fold change (0108).
Yamka teaches, “he decision on whether a gene is "up" or "down" is based on the fold change, which is calculated as treatment intensity/control intensity for each individual probe.”(00158).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to normalize gene expression of Plet1 to a housekeeping gene such as GAPDH in test and control samples, and then compare expression of different test samples by looking at fold increase by dividing the normalized gene expression of test sample by the control samples.  The artisan would be motivated to determine if expression of Plet1 was increased in different populations of CHO cells.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to normalize and compare gene expression.
With regards to claim 18, Yamka teaches gene expression is upregulated if the expression is 2 fold or higher (0158).
Response to Arguments
This is a new grounds or rejection necessitated by amendment.
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Depreter( Proceedings National Academy of Sciences USA (2008) volume 105, pages 961-966), Chin (US 20090214553) and Yamka (WO2010/009474). as applied to claims 1 and 18 above, and further in view of Balki (Biotechnol Lett (2007) 29:677–684).
 Depreter, Chin, and Yamka teach the transfection of Plet1 in CHO cells and comparison to control cells.
 Depreter, Chin, and Yamka do not specifically teach the transfection of PLEt1 into control and test cells or the use using recombinant antibodies.
However, Balki teaches a review of recombinant protein production in mammalian cells(title).  Balki teaches transfection efficiencies is a major source of variability in expression and protein production.  (682, 2nd column, top).  Balki teaches the use of CHO cells for production of antibodies (table 1).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examine expression of recombinant Plet1 in control cells and test cells.  The artisan would be motivated to examine the variability in transfection and/or expression of PLET1 in the CHO cells.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to screen clones.  
Response to Arguments
This is a new grounds or rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634